ORFINGER, Judge,
concurring in part and dissenting in part.
I concur in the reversal of the order, but I do not agree that some of the attorney’s services here were contrary to the ward’s interests. Preparation of the accounting is in the ward’s best interest and all receipts and disbursements must be shown, whether proper or improper. The attorney fairly and completely .prepared the accounting and submitted it to the court. In so doing, he was assisting the guardian in performing her fiduciary duty of itemizing her receipts and expenditures. It was in the ward’s interest that the improper expenditures as well as the proper ones be made known to the court so that corrective steps could be taken and I see no reason for denying a reasonable fee to the attorney for all his services rendered in that regard.
*433In preparing a petition for “approval” of the return, he was merely initiating the procedure by which the accounting is presented to the court for review, and there is nothing to show that in so doing he was attempting to defend or justify the improper expenditures.